UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1489



ADAM T. CHEATHAM, SR.,

                                            Plaintiff - Appellant,

          versus


MOORE REGIONAL HOSPITAL INCORPORATED; MARC A.
WOMELDORF, individually and in his former
capacity; LINDA S. DEYOUNG, individually and
in her official capacity; DANIEL F. BIEDIGER,
individually and in his official capacity;
ROBERT D. BOONE, individually and in his offi-
cial capacity; CHARLES T. FROCK, individually
and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. N. Carlton Tilley, Jr.,
District Judge. (CA-96-20)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Adam T. Cheatham, Sr., Appellant Pro Se. Eugene Hamilton Matthews,
Sr., KILPATRICK STOCKTON, L.L.P., Winston-Salem, North Carolina;
Sharon L. McConnell, KILPATRICK STOCKTON, L.L.P., Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination action. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Cheatham
v. Moore Regional Hosp., Inc., No. CA-96-20 (M.D.N.C. Mar. 12,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2